DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of amended claims and remarks filed on 30 September 2021 has been entered, as per the request for continued examination filed 9 November 2021.
 
Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive. 
To begin, applicant asserts that Gross fails to teach “obtaining prior work associated with the user”, as stated by the claims before the most recent amendment, while further stating that the amended language of “wherein the prior work refers to published and/or authored or co-authored documents of the user.” is also not taught. Gross collects and collates information about users such as the information described by Gross pg. 4, lines 7-11, as the applicant cited. This clearly shows that Gross obtains 
Regarding the determining of the user classification, applicant appears to be asserting that the claimed user classification of the user is not analogous to the digital signature from Gross because the digital signature does not use prior work authored by the user. However, with the combination of Gross and Tran acting upon the prior work of the user as described by the amended claimed invention it should be clear that as Gross determines a digital signature, as applicant points out, then with the input of prior authored work as from Tran the applicant’s assertion that the user classification is not based on prior work is moot.
As the applicant’s remaining arguments are about the reliance of the dependent claims upon the independent claims and does not introduce additional arguments related to the prior art, and the remarks having been unpersuasive, the previously given rejection of claims 1-11 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gross, et al. WO 2005114379 A2, further in view of Tran PG PUB 20050210009.
Regarding claims 1 and 8, Gross, et al. teaches a system comprising a server arrangement and a database arrangement (Gross, et al. pg. 2, lines 20-25, "The devices may include one or more central processing units for executing program code, volatile memory, such as random access memory (RAM) for temporarily storing data and data structures during program execution, non-volatile memory, such as a hard disk storage or optical storage, for storing programs and data, including databases, and a network interface for accessing an intranet and/or the Internet."), where the system implements a method consisting of: receiving, from the user, identification details of the user (Gross, et al. pg. 3, lines 32-35, "In this example, the user identifies himself or herself when submitting queries, either by logging in or other means such as a cookie on their computer, and the search application retrieves the signature from its storage device for processing with the query."); obtaining prior work associated with the user (Gross, et al. pg. 4, lines 7-11, "Observed information includes, but is not limited to, an analysis of documents on the user's computer system, previous search history, and previous URL visitation history. The agent uses this information to create all or part of the digital signature of the user."); determining, a user classification of the user, wherein the user classification of the user is determined based on at least one of: the identification details of the user, the prior work associated with the user, and an activity data of the user (Gross, et al. pg. 4, lines 31-32, "the system creates the digital signature using the declared and observed information (collectively "user's information")."); and providing recommendations of at least one document from the plurality of documents to the user based on relevance factors of the plurality of documents (Gross, et al. pg. 6, lines 26-28, "the system disclosed herein enables the user to receive tailored results based upon information contained in the user profile, or digital signature.").
Examiner finds the broadest reasonable interpretation of prior work includes previous search history and URL visitation by the user, among other things. Additionally, examiner finds the application's term of user classification analogous to Gross, et al.'s user information as both are records of user details and activity.
Gross, et al. does not teach determining, a document classification for each of the plurality of documents, wherein the document classification for a given document is determined based on a metainformation pertaining to the given document, or wherein the prior work refers to published and/or authored or co-authored documents of the user. Tran teaches determining, a document classification for each of the plurality of documents, wherein the document classification for a given document is determined based on a metainformation pertaining to the given document (Tran [0188]: "meta-tags are generated for each patent document.", Tran [0165]: "The PAE [Patent Analysis Engine] consists of multiple independent agents that each uses a different algorithm/methodology to classify the patent data and extract useful metadata.") and wherein the prior work refers to published and/or authored or co-authored documents of the user (Tran [0201] “Extract names of prior art authors associated with prior art used to reject the application in the file history.”, Tran [0202] “Search for papers citing the names of prior art authors”).
Before the effective filing date of the claimed invention, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Tran, that in order to tailor search results to each user using both activity and documents related to the user, they would combine the document metadata generation and classification as well as the authored document searching from Tran with the user profile tailored search method from Gross, et al.
Gross, et al. also teaches determining, a relevance factor for each of the plurality of documents with respect to the user, wherein the relevance factor of a given document is determined based on the user classification of the user, and activity data relating to the given document of a plurality of users with similar user classification as the user (Gross, et al. pg. 5, lines 35-37, " in addition to word frequency usage, a user's prior web browser history, including searches, may be used to improve relevance", Gross, et al. pg. 6, lines 11-13, "in addition to using the user's signature to influence the results, the search engine compares the signature with other user's signatures identifying others who have similar profiles."). However, Gross, et al. does not teach wherein the relevance factor of a given document is determined based on the document classification of the given document. Tran teaches wherein the relevance factor of a given document is determined based on the document classification (see previous aspect for document classification) of the given document (Tran [0076]: "The process then links the noun phrase to each relevant mentioning in the document (226). In this manner, the process of FIG. 2 identifies relevant references to the instant document from the external documents."). Thus, together Gross, et al. and Tran teach determining, a relevance factor for each of the plurality of documents with respect to the user, wherein the relevance factor of a given document is determined based on the document classification of the given document, the user classification of the user, and activity data relating to the given document of a plurality of users with similar user classification as the user.
Before the effective filing date of the claimed invention, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Tran, that in order to rank search results of classified documents based on their relevance to search terms and a user profile, they would combine the document metadata generation and classification and inter-document relevance process from Tran with the user profile tailored search method from Gross, et al.
Regarding claims 4 and 11, Gross, et al. does not teach wherein the server arrangement analyzes each of the plurality of documents to determine the metainformation pertaining thereto. Tran teaches wherein the server arrangement analyzes each of the plurality of documents to determine the metainformation pertaining thereto (Tran [0159]: "The Enhanced Patent Metadata Database (MBD) contains additional information/metadata about the patents and their relationships to other patents. This metadata is produced by the Patent Analysis Engine which operates in the background, continuously updating the information in the MDB.").
Before the effective filing date of the claimed invention, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Tran, that in order to use metadata to increase relevancy of search results, they would combine the document metadata generation from Tran with the user profile tailored search method from Gross, et al.
Regarding claim 5, Gross, et al. does not teach wherein the metainformation pertaining to each of the plurality of documents comprises information about one or more of: one or more authors, one or more owners, one or more publishers, a research organization, a statistical significance, a set of keywords, one or more research fields, a hypothesis, and a stage of applicable development. Tran teaches wherein the metainformation pertaining to each of the plurality of documents comprises information about one or more of: one or more authors, one or more owners, one or more publishers, a research organization, a statistical significance, a set of keywords, one or more research fields, a hypothesis, and a stage of applicable development (Tran [0188]: "Based on the patent document meta-tags (such as inventorship or cited prior art or claim wordings), the system searches non-patent publications for papers written by the inventors that have been published. The composite information is tagged and important parts of both patent and non-patent documents are tagged as meta-data to improve searching.").
Before the effective filing date, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Tran, that in order to be able to search documents by metadata, they would combine the document metadata generation from Tran with the user profile tailored search method from Gross, et al.
Regarding claim 6, Gross, et al. teaches wherein the identification details of the user comprise information about one or more of: name or unique identifier of the user, academic qualifications of the user, academic institutes from where the user obtained the academic qualifications, research organizations and/or departments to which the user is affiliated, areas of expertise of the user, areas of interest of the user, digital libraries where the user have made publications (Gross, et al. pg. 4, lines 13-15, "the declared information 410 may include various demographic information such as sex, age, location as well as interests 420 (such as history, wildlife, technology etc.)").
Regarding claim 7, Gross, et al. teaches wherein the activity data of the user comprise information about one or more of: previous transactions performed by the user, browsing history of the user, ratings specified by the user to a document from the plurality of documents, and current work associated with the user (Gross, et al. pg. 4, lines 7-9, "Observed information includes, but is not limited to, an analysis of documents on the user's computer system, previous search history, and previous URL visitation history.").

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gross, et al. WO 2005114379 A2 as applied to claim 1 above, and further in view of Martin, et al. PG PUB 20060010323.
Regarding claims 2 and 9, Gross, et al. does not teach wherein the user further validates an authorship of the prior work associated with the user, using the server arrangement. Martin, et al. teaches wherein the user further validates an authorship of the prior work associated with the user, using the server arrangement (Martin, et al. [0025]: "the repository determines when the requester is the owner and when the requester is the reader. The repository determines that the requester is the owner when the request includes the owner public key (PI)").
Applicant, in paragraph [0042], describes authorship as "an authority over the prior work", noting that such authority may include an author, an owner, or a publisher. Examiner finds this to mean the entity who should control access to the document, which is analogous to the way owner is used within Martin, et al.
Before the effective filing date, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Martin, et al., that in order to verify ownership of documents when a user requests access to them after searching, they would combine the owner verification method from Martin, et al. with the user profile tailored search method from Gross, et al.
Regarding claims 3 and 10, Gross, et al. does not teach wherein the server arrangement requests a consent from the user for extracting the prior work associated with the user. Martin, et al. teaches wherein the server arrangement requests a consent from the user for extracting the prior work associated with the user (Martin, et al. [0027]: "when the repository determines that the requester is the reader, the process next goes to step 221, where the repository sends the reader public key (P2) and the document 101 encoded with the owner public key (PI) to the owner. The process then goes to step 223.", Martin, et al. [0028]: "In step 223, the owner determines when to allow the reader to access the document").
Before the effective filing date of the claimed invention, to one of ordinary skill in the art, it would have been obvious combining Gross, et al. with Martin, et al., that in order to give document owners control over who accesses their documents in a document search setting, they would combine the user identification and access method from Martin, et al. with the search method from Gross, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163